Exhibit 10.2



 

ACKNOWLEDGMENT OF

FIRST LIEN GUARANTORS

 

THIS ACKNOWLEDGMENT OF FIRST LIEN GUARANTORS (this “Acknowledgment”), dated as
of May 31, 2015, is made by FULL HOUSE SUBSIDIARY, INC., a Delaware corporation,
FULL HOUSE SUBSIDIARY II, INC., a Nevada corporation, GAMING ENTERTAINMENT
(INDIANA) LLC, a Nevada limited liability company, GAMING ENTERTAINMENT
(NEVADA), LLC, a Nevada limited liability company, STOCKMAN’S CASINO, a Nevada
corporation, SILVER SLIPPER CASINO VENTURE, LLC, a Delaware limited liability
company (each a “Guarantor” and collectively, the “Guarantors”) in favor of
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Trustee for the Lender Parties (as defined in the Credit Agreement) (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

RECITALS

 

A.           Each of the Guarantors is a direct or indirect wholly-owned
subsidiary of the Borrower.

 

B.           Full House Resorts, Inc., a Delaware corporation (the “Borrower”)
has entered into that certain First Lien Credit Agreement, dated as of June 29,
2012 (as supplemented, modified, amended, extended or restated from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent and
the lenders party thereto from time to time (collectively, the “Lenders”)
pursuant to which the Lenders have agreed to extend loans and other financial
accommodations to the Borrower for the purposes, and on the terms and subject to
the conditions, set forth in the Credit Agreement. In addition, certain of the
Lender Parties (as defined in the Credit Agreement) may, from time to time,
enter into Rate Contracts with the Borrower. Capitalized terms used herein and
not otherwise defined herein shall have the meanings defined in the Credit
Agreement.

 

C.           The Guarantors have entered into that certain First Lien Guaranty
Agreement, dated as of June 29, 2012 (the “Guaranty Agreement”) pursuant to
which the Guarantors have agreed to guaranty all of the obligations of the
Borrower pursuant to the First Lien Credit Agreement.

 

D.           The Borrower and Lender Parties have entered into a Fourth
Amendment to First Lien Credit Agreement, dated the date hereof (the “Credit
Agreement Amendment”) pursuant to which the Lenders have agreed to extend the
drawdown deadline for the Term Loan (Hotel), and make certain other
modifications to the Credit Agreement (collectively, the “Modifications”).  

 

 

 



 

ACKNOWLEDGMENT, CONSENT AND AGREEMENT

 

NOW, THEREFORE, in consideration of the benefits to be obtained by the Borrower
and Guarantors in connection with the Credit Agreement Amendment, the
undersigned Guarantors hereby acknowledge, consent and agree as follows:

 

1.           Consent and Acknowledgment. The undersigned Guarantors hereby
consent to the Modifications and the Borrower’s execution of the Credit
Agreement Amendment, and (ii) acknowledge that their Guaranty Agreement remains
in full force and effect (as supplemented below), and (iii) agree that all of
Guarantors’ obligations under the Guaranty Agreement extend to all of the
Guaranteed Obligations of the Borrower under and as defined in the Guaranty
Agreement, as increased by the Credit Agreement Amendment. 

 

[Signatures on following pages]

 



- 2 -

 

  

IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first above written.

 

GUARANTORS:

              FULL HOUSE SUBSIDIARY, INC.,
a Delaware corporation   GAMING ENTERTAINMENT (NEVADA), LLC,
a Nevada limited liability company               By: /s/ Daniel Lee   By: /s/
Daniel Lee   Name: Daniel Lee     Name: Daniel Lee   Title: President     Title:
Manager               FULL HOUSE SUBSIDIARY II, INC.,
a Nevada corporation   STOCKMAN’S CASINO, a Nevada
corporation       By: /s/ Daniel Lee   By: /s/ Daniel Lee   Name: Daniel Lee    
Name: Daniel Lee   Title: President     Title: President            
GAMING ENTERTAINMENT (INDIANA)
LLC, a Nevada limited liability company
  SILVER SLIPPER CASINO VENTURE, LLC
a Delaware limited liability company               By: Full House Resorts, Inc.,
    By: Full House Resorts, Inc.,   a Delaware corporation,       a Delaware
corporation,   its Manager       its Manager

                      By: /s/ Daniel Lee       By: /s/ Daniel Lee     Name:
Daniel Lee         Name: Daniel Lee     Title: President and Chief        
Title: President and Chief       Executive Officer           Executive Officer

 



- 3 -

 



 

ACCEPTED AND AGREED TO: 

              CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent                       By: /s/ Ross S. Wales         Name:
Ross S. Wales           Title: Senior Vice President        

 

- 4 -



